Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Request for Continued Examination (RCE) filed on 3/12/2021, in which claims 1, and 9 are amended. Claims 1-15 are currently pending.
Response to Arguments
Applicant’s additional arguments with respect to claims 1 – 15 have been considered but are moot in view of a new ground of rejection.

 As to claims 1 and 9, applicants submit the following argument.
“Thus, although Bandaru discloses that different websites may produc[e] similar services or similar products (Bandaru Col. 4 lines 18-24), Bandaru fails to disclose to analyze the similarity between the different websites to group the different websites or the clients, as required by claim 1 of the application.”

The examiner respectfully disagrees. Bandaru discloses a system that obtains a website from a user and analyzes the website (client contents) in order to determine the industry/category (grouping) of the business (entities) [See Col 8, Ln 40 – 54; See Col 2, Ln 27-33]. The categorization is based on the website having similar (based on similarity) products, services, or content (respectively client contents) between the different websites [See Col 4, Ln 18-24]. The categorization is then used to determine website templates to provide to the user [See Col 10, Ln 13-21]. A skilled artisan would understand that categorization of a website and its business (entity) corresponds to 
Bandaru does not explicitly teach “grouping a plurality of clients”. (Emphasis added.)
However, the broadest reasonable interpretation of a “client” does not preclude it from being a business/organization that may also use the services of the template system. Bandaru discloses that the websites A-N used for categorization (grouping) may be stored on the server A which hosts the web analytics application 140 [See Col 3, Ln 53-56]. It would have been obvious to use websites from businesses that are clients of the template service during the categorization.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bandaru et al (US 9087035 B1 thereafter "Bandaru"), in view of Stefanik et al (US 20100058255 A1 thereafter “Stefanik”).
As to claim 1, Bandaru discloses a smart content template recommend system, comprising: a content editing device for a user to edit a client content, the client content being stored in the content editing device; [The user uses user device 110 (content editing device) to send website content to add to a website 130 (“edit a client content”) [See Col 12, Ln 35-45]]
a content management system coupled to the content editing device configured to receive and analyze the client content uploaded from the content editing device to recommend a target content template by grouping a plurality of [entities] based on similarity between a plurality of client contents; and [The website is stored/hosted on the user device 110 [See Col 5, Ln 57-58]. Server 118 (content management system) obtains a website from a user and analyzes the website (client contents) in order to determine the industry/category (grouping) of the business (entities) [See Col 8, Ln 40 – 54; Col 3, Ln 36-44; See Col 2, Ln 27-33]. It would have been inherent for the server to receive the website 130 from the user device 110 in order for the server to perform its categorization. The categorization is based on the website having similar (based on similarity) products, services, or content (respectively client contents) between the different websites [See Col 4, Ln 18-24]. The categorization is then used to determine website templates to provide to the user [See Col 10, Ln 13-21]. A skilled artisan would understand that categorization of a website and its business (entity) corresponds to grouping it and that it is categorized along with different websites (client contents) which belong to different businesses (plurality of entities)]
at least one content playing device coupled to the content management system to play the target content template recommended by the content management system on play the target content template”) via their user device 110 (content playing device) [See Col 10, Ln 49-53; Col 12, Ln 45-49]].
Bandaru does not explicitly teach “grouping a plurality of clients”. (Emphasis added.)
However, the broadest reasonable interpretation of a “client” does not preclude it from being a business/organization that may also use the services of the template system. Bandaru discloses that the websites A-N used for categorization (grouping) may be stored on the server A which hosts the web analytics application 140 [See Col 3, Ln 53-56]. It would have been obvious to use websites from businesses that are clients of the template service during the categorization.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bandaru’s template recommendation system to incorporate the use of locally hosted websites.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of using locally hosted websites would have predictably resulted in reducing the amount of resources used to retrieve and categorize new websites.
However, Bandaru does not teach “… wherein the content editing device and the at least one content playing device are two independent devices.”
On the other hand, Stefanik does teach “… wherein the content editing device and the at least one content playing device are two independent devices.”

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bandaru’s template recommendation system to incorporate the teachings of Stefanik’s separate presentation devices.
Motivation to do so would be to allow the user to simultaneously visualize how customization of the webpage translates to the second presentation device, as taught by Stefanik [See ¶-68]. Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Stefanik’s second device template display would have predictably resulted in allowing the user to visualize and interact with a template on target devices.
[Examiner's note: The limitation "comprises any combination of a picture usage, a video usage, an information widget, a text usage, a layout type and an interactivity element" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the text usage, a layout type, and an interactivity element" teaches the entire limitation]
As to claim 9, Bandaru discloses a smart content template recommendation method, comprising: receiving and storing a client content in a content editing device; [The website is stored/hosted on the user device 110 [See Col 5, Ln 57-58]. The user uses user device 110 (content editing device) to send website content to add to a website 130 (“edit a client content”) [See Col 12, Ln 35-45]. A skilled artisan would understand that the user device 110 must receive the modified website from the server 118, since the user device 110 stores the website and sends website content for modification of the website]
analyzing the client content uploaded from the content editing device to recommend a target content template by grouping a plurality of clients based on similarity between a plurality of client contents and [The website is stored/hosted on the user device 110 [See Col 5, Ln 57-58]. Server 118 (content management system) obtains a website from a user and analyzes the website (client contents) in order to determine the industry/category (grouping) of the business (entities) [See Col 8, Ln 40 – 54; Col 3, Ln 36-44; See Col 2, Ln 27-33]. It would have been inherent for the server to receive the website 130 from the user device 110 in order for the server to perform its categorization. The categorization is based on the website having similar (based on similarity) products, services, or content (respectively client contents) between the different websites [See Col 4, Ln 18-24]. The categorization is then used to determine website templates to provide to the user [See Col 10, Ln 13-21]. A skilled artisan would understand that categorization of a website and its business (entity) corresponds to 
to play the target content template on a screen of at least one content playing device, [The recommended template(s) are then shown to the user for selection (“play the target content template”) via their user device 110 (content playing device) [See Col 10, Ln 49-53; Col 12, Ln 45-49]]
wherein a content characteristic parameter of the client content comprises any combination of … a text usage, a layout type and an interactivity element, … [Web analytics (content characteristic parameter) from the website 130 are used to determine the layout recommendation [See Col 3, Ln 26-29]. The analytic metrics include text used (text usage), layout used (layout type), links (interactivity element) [See Col 5, Ln 35-37]].
Bandaru does not explicitly teach “grouping a plurality of clients”. (Emphasis added.)
However, the broadest reasonable interpretation of a “client” does not preclude it from being a business/organization that may also use the services of the template system. Bandaru discloses that the websites A-N used for categorization (grouping) may be stored on the server A which hosts the web analytics application 140 [See Col 3, Ln 53-56]. It would have been obvious to use websites from businesses that are clients of the template service during the categorization.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bandaru’s template recommendation system to incorporate the use of locally hosted websites.

However, Bandaru does not teach “… the content editing device and the at least one content playing device are two independent devices.”
On the other hand, Stefanik does teach “… the content editing device and the at least one content playing device are two independent devices.”
Stefanik discloses that a first presentation device (content editing device) is utilized to edit a webpage and display a website template [See ¶-60, 62-63]. The user may provide an input to display the website template on a second presentation device (content playing device) [See ¶-64, 67]. A skilled artisan would understand that the second presentation device is independent of the first presentation device, since the user requests the display on a second presentation device, and the website may be displayed on both presentation devices [See ¶-67].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bandaru’s template recommendation system to incorporate the teachings of Stefanik’s separate presentation devices.
Motivation to do so would be to allow the user to simultaneously visualize how customization of the webpage translates to the second presentation device, as taught by Stefanik [See ¶-68]. Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield .
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bandaru et al (US 9087035 B1 thereafter "Bandaru"), in view of Stefanik et al (US 20100058255 A1 thereafter “Stefanik”), in view of Ben-Aharon et al (US 20180150436 A2 thereafter "Ben-Aharon"), in view of Berk et al (US 20170109441 A1 thereafter "Berk ‘441").
As to claim 2, Bandaru, and Stefanik disclose the smart content template recommendation system according to claim 1, wherein the content management system is configured to collect the client content uploaded from the content editing device [Bandaru, The website is stored/hosted on the user device 110 [See Col 5, Ln 57-58]. Server 118 (content management system) obtains a website from a user and analyzes the website (client contents) in order to determine the industry/category (grouping) of the business (client) [See Col 8, Ln 40 – 54; Col 3, Ln 36-44]. It would have been inherent for the server to receive the website 130 from the user device 110 in order for the server to perform its categorization]
and … the content management system is configured to perform similarity analysis to perform grouping the plurality of clients; …[Bandaru, A categorization is based on the website having similar (similarity analysis) products, services or content (respectively client contents) between the different websites [See Col 4, Ln 18-24]. The categorization is then used to determine website templates to provide to the user [See Col 10, Ln 13-21]. The broadest reasonable interpretation of a “client” does not preclude 
However, Bandaru, and Stefanik do not teach “perform labeling on the client content according to an industry category and a content characteristic of the client content; … the content management system is configured to select the target content template from a database according to a grouping result and further transmit the selected target content template to the content playing device.”
On the other hand, Ben-Aharon does teach “perform labeling on the client content according to an industry category and a content characteristic of the client content”.
Ben-Aharon discloses that the signature (labeling) of a website includes determining the content type (industry category), e.g. text, image, visual, gallery, etc, and the number of each (content characteristic) [See ¶-83, 154-155]. The signature is used to match (similarity analysis) with candidate layouts to be recommended to the user [See ¶-85, 97-98].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bandaru’s template recommendation system, and Stefanik’s separate presentation devices to incorporate the teachings of Ben-Aharon’s signature matching layouts.
Motivation to do so would be to preserve the container structure or provide more exact template matches, as taught by Ben-Aharon [See ¶-201].

On the other hand, Berk ‘441 does teach “the content management system is configured to select the target content template from a database according to a grouping result and further transmit the selected target content template to the content playing device.”
Berk ‘441 discloses a system that records user interactions in order to identify (similarity analysis) the user's business industry (grouping to a plurality of clients) [See ¶-77, 81-82]. Website templates associated with the identified industry (according to a grouping result) are retrieved [See ¶-85]. A website template is provided to the user [See ¶-89]. Since the client provides the interface and websites to the user [See ¶-13, 32-33], a skilled artisan would understand that the website template is transmitted for display on the client (content playing device). Server 110 (content grouping module) [See ¶-77], website generation software 220 (template recommendation module) [See ¶-85].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bandaru’s template recommendation system, Stefanik’s separate presentation devices, and Ben-Aharon’s signature matching layouts to incorporate the teachings of Berk ‘441's industry template storage.

As to claim 3, Bandaru, Stefanik, Ben-Aharon, and Berk ‘441 disclose the smart content template recommendation system according to claim 2, wherein a content characteristic parameter of the client content comprises any combination of a picture usage, a video usage, an information widget, a text usage, a layout type and an interactivity element [Ben-Aharon, The number of each content type (content characteristic parameter) includes images (picture usage) [See ¶-83], video (video usage) [See ¶-235-236], help text and button (information widget) [see ¶-221], text (text usage) [See ¶-83], container types (layout type) [See ¶-154-155], buttons (interactivity element) [See ¶-252, 358]].
[Examiner's note: The limitation "relates to a shape of an arranged picture or video, an amount of the arranged picture or video, or a position of the arranged picture or video" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "an amount of the arranged picture or video, or a position of the arranged picture or video" teaches the entire limitation]
As to claim 4, Bandaru, Stefanik, Ben-Aharon, and Berk ‘441 disclose the smart content template recommend system according to claim 3, wherein the layout type relates to … an amount of the arranged picture or video, or a position of the arranged picture or video [Ben-Aharon, The layout may include the position of components [See ¶-402], as well as the number (amount) of content in a gallery [See ¶-409]. The content may be video or pictures [See ¶-229-230]].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bandaru’s template recommendation system, and Stefanik’s separate presentation devices to incorporate the teachings of Ben-Aharon’s component positioning and content amount layout.
Motivation to do so would be because it is the combining of prior art elements according to known methods to yield predictable results. A skilled artisan would have expected to yield the predictable result of further identifying and suggesting the optimal website layout components.
As to claim 5, Bandaru, Stefanik, Ben-Aharon, and Berk ‘441 do not explicitly teach “wherein the content editing device uploads a content characteristic parameter of the client content to the content management system to perform similarity analysis”.
However, Ben-Aharon discloses that a user provided page (client content) is received and analyzed by a page analyzer 44 in order to identify a signature (content characteristic parameter) of the content set, as shown in Fig 4 [See ¶-83, 85, 91]. The signature is used to match (similarity analysis) with candidate layouts to be recommended to the user [See ¶-85, 97-98]. Functionality from the server (content management system) may be implemented on the client [See ¶-89]. Thus, it would have 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ben-Aharon's page analyzer to be implemented on the client side.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Ben-Aharon's page analyzer offloading to a client would have predictably resulted in reducing the required resources by the server, thus reducing cost.
As to claim 6, Bandaru, Stefanik, Ben-Aharon, and Berk ‘441 disclose the smart content template recommend system according to claim 2, wherein the content management system scans and analyzes the received client content to obtain a content characteristic parameter of the client content, and [Ben-Aharon, A user provided page (client content) is scanned and analyzed in order to identify a signature (content characteristic parameter) of the content set within the page, as shown in Fig 4 [See ¶-83, 85, 91]. The signature is used to identify possible layouts for the provided page content [See ¶-101, 258-259]. The website (client content) editing can be performed on the client (content editing device) and then uploaded to a server (received client content) [See ¶-4]]

As to claim 7, Bandaru, Stefanik, Ben-Aharon, and Berk ‘441 disclose the smart content template recommend system according to claim 2, wherein in response to a counted content characteristic parameter of the client content, and [Ben-Aharon, A user provided page (client content) is analyzed by a page analyzer 44 (content collection module) in order to identify a signature of the content set, as shown in Fig 4 [See ¶-83, 85, 91]. The signature includes determining the content type (industry category), e.g. text, image, visual, gallery, etc, and the number of each (counted content characteristic parameter) [See ¶-83, 154-155]]
… the content management system performs similarity analysis [Ben-Aharon, The signature is used to match (similarity analysis) with candidate layouts to be recommended to the user [See ¶-85, 97-98]].
Bandaru, Stefanik, Ben-Aharon, and Berk ‘441 do not explicitly teach "in response to an uploaded content characteristic parameter of the client content from the content editing device to the content management system…"
However, Ben-Aharon does teach that some functionality from the server may be implemented on the client [See ¶-89]. Thus, it would have been obvious to implement the page analyzer 44 on the client. The signature for the provided page would therefore be uploaded to the server for determining the website template to provide.

Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Ben-Aharon's page analyzer offloading to a client would have predictably resulted in reducing the required resources by the server, thus reducing cost.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bandaru et al (US 9087035 B1 thereafter "Bandaru"), in view of Stefanik et al (US 20100058255 A1 thereafter “Stefanik”), in view of Ben-Aharon et al (US 20180150436 A2 thereafter “Ben-Aharon”), in view of Berk et al (US 20170109441 A1 thereafter "Berk ‘441"), in view of Berk et al (US 20170148067 A1 thereafter "Berk '067").
As to claim 8, Bandaru, Stefanik, Ben-Aharon, and Berk ‘441  disclose the smart content template recommend system according to claim 2, wherein … the content management system performs similarity analysis [Bandaru, Server 118 (content management system) obtains a website from a user and analyzes the website (client contents) in order to determine the industry/category (grouping) of the business (client) [See Col 8, Ln 40 – 54; Col 3, Ln 36-44]. A categorization is based on the website having similar (similarity analysis) products, services or content between the different websites [See Col 4, Ln 18-24]. The categorization is then used to determine website templates to provide to the user [See Col 10, Ln 13-21]].

On the other hand, Berk '067 does teach "wherein in response to a content characteristic parameter ticked on a user interface, a tick result is transmitted to the content management system …"
Berk '067 discloses an interface shown in Fig 10 which confirms data (content characteristic parameter) related to an appointment and photograph taken by the user for use in generating a website [See ¶-86, 88, 97]. A skilled artisan would understand that the interface boxes shown on left of Fig 10 are checkboxes (tick), which are disclosed as being used in the interface [See ¶-41]. The checkboxes are shown as checked (ticked) in Fig 10.  The interface shown in Fig 10 is displayed to a user via their device in step 905, and the user's selection is returned to the computer for storage of the content and selection (tick result) in steps 910, and 915 as shown in Fig 9 [See claim 1, and ¶-84].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bandaru’s template recommendation system, Stefanik’s separate presentation devices, Ben-Aharon’s signature matching layouts, and Berk ‘441's industry template storage to incorporate the teachings of Berk '067's content data confirmation.
Motivation to do so would be to allow the system to generate and improve the rules used to correlate data and input signals, as taught by Berk '067 [See ¶-89-91]. Motivation would be because known work in one field of endeavor may prompt .
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bandaru et al (US 9087035 B1 thereafter "Bandaru"), in view of Stefanik et al (US 20100058255 A1 thereafter “Stefanik”), in view of Ben-Aharon et al (US 20180150436 A2 thereafter "Ben-Aharon").
As to claim 10, Bandaru, and Stefanik disclose the smart content template recommendation method according to claim 9, further comprising: collecting the client content [Bandaru, The website is stored/hosted on the user device 110 [See Col 5, Ln 57-58]. Server 118 (content management system) obtains a website from a user and analyzes the website (client contents) in order to determine the industry/category (grouping) of the business (client) [See Col 8, Ln 40 – 54; Col 3, Ln 36-44]. It would have been inherent for the server to receive the website 130 from the user device 110 in order for the server to perform its categorization]
and … selecting the target content template from a database according to a grouping result of the client content [Bandaru, A categorization (grouping) is based on the website having similar products, services or content (respectively client contents) 
However, Bandaru, and Stefanik do not teach “performing labeling on the client content according to the industry category and a content characteristic of the client content...”
On the other hand, Ben-Aharon does teach “performing labeling on the client content according to the industry category and a content characteristic of the client content...”
Ben-Aharon discloses that the signature (labeling) of a website includes determining the content type (industry category), e.g. text, image, visual, gallery, etc, and the number of each (content characteristic) [See ¶-83, 154-155]. The signature is used to match (similarity analysis) with candidate layouts to be recommended to the user [See ¶-85, 97-98].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bandaru’s template recommendation system, and Stefanik’s separate presentation devices to incorporate the teachings of Ben-Aharon’s signature matching layouts.
Motivation to do so would be to preserve the container structure or provide more exact template matches, as taught by Ben-Aharon [See ¶-201].
[Examiner's note: The limitation "relates to a shape of an arranged picture or video, an amount of the arranged picture or video, or a position of the arranged picture or video" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "an amount of the arranged picture or video, or a position of the arranged picture or video " teaches the entire limitation]
As to claim 11, Bandaru, and Stefanik do not disclose “wherein the layout type relates to …an amount of the arranged picture or video, or a position of the arranged picture or video.”
On the other hand, Ben-Aharon does teach “wherein the layout type relates to …an amount of the arranged picture or video, or a position of the arranged picture or video.”
Ben-Aharon discloses that a layout may include the position of components [See ¶-402], as well as the number (amount) of content in a gallery [See ¶-409]. The content may be video or pictures [See ¶-229-230].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bandaru’s template recommendation system, and Stefanik’s separate presentation devices to incorporate the teachings of Ben-Aharon’s component positioning and content amount layout.
Motivation to do so would be because it is the combining of prior art elements according to known methods to yield predictable results. A skilled artisan would have expected to yield the predictable result of further identifying and suggesting the optimal website layout components.
As to claim 12, Bandaru, and Stefanik do not disclose “in response to an uploaded content characteristic parameter of the client content, performing similarity analysis.”

Ben-Aharon discloses that a user provided page (client content) is received and analyzed by a page analyzer 44 in order to identify a signature (content characteristic parameter) of the content set, as shown in Fig 4 [See ¶-83, 85, 91]. The signature is used to match (similarity analysis) with candidate layouts to be recommended to the user [See ¶-85, 97-98]. Functionality from the server may be implemented on the client [See ¶-89]. Thus, it would have been obvious to implement the page analyzer 44 on the client. The signature for the provided page would therefore be uploaded to the server for determining the website template to provide.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bandaru’s template recommendation system, and Stefanik’s separate presentation devices to incorporate the teachings of Ben-Aharon’s signature matching layouts, and page analyzer to be implemented on the client side.
Motivation to do so would be to preserve the container structure or provide more exact template matches, as taught by Ben-Aharon [See ¶-201]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Ben-Aharon's page analyzer offloading to a client would have predictably resulted in reducing the required resources by the server, thus reducing cost.
As to claim 13, Bandaru, and Stefanik do not disclose “scanning and analyzing the received client content to obtain a content characteristic parameter of the client content, and performing similarity analysis”.
On the other hand, Ben-Aharon does teach “scanning and analyzing the received client content to obtain a content characteristic parameter of the client content, and performing similarity analysis”.
 Ben-Aharon discloses that a user provided page (client content) is received and analyzed by a page analyzer 44 in order to identify a signature (content characteristic parameter) of the content set, as shown in Fig 4 [See ¶-83, 85, 91]. The signature is used to identify possible layouts for the provided page content [See ¶-101, 258-259]. The website (client content) editing can be performed on the client (content editing device) and then uploaded to a server (received client content) [See ¶-4]. The signature is used to match (similarity analysis) with candidate layouts to be recommended to the user [See ¶-85, 97-98].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bandaru’s template recommendation system, and Stefanik’s separate presentation devices to incorporate the teachings of Ben-Aharon’s signature matching layouts.
Motivation to do so would be to preserve the container structure or provide more exact template matches, as taught by Ben-Aharon [See ¶-201].
As to claim 14, Bandaru, and Stefanik do not disclose “wherein in response to a counted content characteristic parameter of the client content, and in response to an 
On the other hand, Ben-Aharon does teach “wherein in response to a counted content characteristic parameter of the client content, and …similarity analysis is performed.”
Ben-Aharon discloses that a user provided page (client content) is analyzed in order to identify a signature (content characteristic parameter) of the content set, as shown in Fig 4 [See ¶-83, 85, 91]. The signature includes determining the content type, e.g. text, image, visual, gallery, etc, and the number of each [See ¶-83, 154-155]. The signature is used to match (similarity analysis) with candidate layouts to be recommended to the user [See ¶-85, 97-98].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bandaru’s template recommendation system, and Stefanik’s separate presentation devices to incorporate the teachings of Ben-Aharon’s signature matching layouts.
Motivation to do so would be to preserve the container structure or provide more exact template matches, as taught by Ben-Aharon [See ¶-201].
Bandaru, Stefanik, and Ben-Aharon do not explicitly teach “in response to an uploaded content characteristic parameter of the client content …"
However, Ben-Aharon does teach that some functionality from the server may be implemented on the client [See ¶-89]. Thus, it would have been obvious to implement the page analyzer 44 on the client. The signature for the provided page would therefore be uploaded to the server for determining the website template to provide.

Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Ben-Aharon's page analyzer offloading to a client would have predictably resulted in reducing the required resources by the server, thus reducing cost.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bandaru et al (US 9087035 B1 thereafter "Bandaru"), in view of Stefanik et al (US 20100058255 A1 thereafter “Stefanik”), in view of Berk et al (US 20170148067 A1 thereafter "Berk '067").
As to claim 15, Bandaru, and Stefanik disclose the smart content template recommend method according to claim 9, wherein … similarity analysis is performed [Bandaru, Server 118 (content management system) obtains a website from a user and analyzes the website (client contents) in order to determine the industry/category (grouping) of the business (client) [See Col 8, Ln 40 – 54; Col 3, Ln 36-44]. A categorization is based on the website having similar (similarity analysis) products, services or content between the different websites [See Col 4, Ln 18-24]. The categorization is then used to determine website templates to provide to the user [See Col 10, Ln 13-21]].

On the other hand, Berk '067 does teach "wherein in response to a content characteristic parameter ticked on a user interface, a tick result is transmitted …"
Berk '067 discloses an interface shown in Fig 10 which confirms data (content characteristic parameter) related to an appointment and photograph taken by the user for use in generating a website [See ¶-86, 88, 97]. A skilled artisan would understand that the interface boxes shown on left of Fig 10 are checkboxes (tick), which are disclosed as being used in the interface [See ¶-41]. The checkboxes are shown as checked (ticked) in Fig 10.  The interface shown in Fig 10 is displayed to a user via their device in step 905, and the user's selection is returned to the computer for storage of the content and selection (tick result) in steps 910, and 915 as shown in Fig 9 [See claim 1, and ¶-84].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bandaru’s template recommendation system, and Stefanik’s separate presentation devices to incorporate the teachings of Berk '067's content data confirmation.
Motivation to do so would be to allow the system to generate and improve the rules used to correlate data and input signals, as taught by Berk '067 [See ¶-89-91]. Motivation would be because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Mon – Fri: 9:00am – 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ROBERTO BORJA/           Examiner, Art Unit 2173